DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election (without and with) traverse of Species 3, shown in Figs. 17-24 and sub-species a, shown in Figs. 17-18 in the reply filed on 01/12/2022 is acknowledged.  The traversal is on the ground(s) that “the Examiner would not face additional searching when searching between sub-species b and c.”  This is not found persuasive because each sub-species requires the employment of different search queries. Applicant is reminded that upon the allowance of a generic claim the examiner will consider claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The effective filing date for the subject matter of claim 11 in the current application is 10/10/2019 and will be treated as such for examination purposes. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,478,169 B2 in view of Branch et al. (U.S. 2004/0176665 A1) as cited in the IDS filed 10/10/2019. 
Claims 1-5 of the ‘169 patent disclose the invention of claims 1-3, 7 and 8 (as best understood) except for including the recitation of a removable attachment mechanism attachable to a mount positioned on the retractor frame.
Branch et al. teach a multi-blade retractor system (see Fig. 29) including a removable attachment mechanism (see Fig. 29, element 470) attachable to a mount (see Fig. 29, element 458) positioned on the retractor frame (see par. 0107) in the same field of endeavor for the purpose of adding retractor arms to further open the incision area. 
It would have been obvious to one having ordinary skill at the time the invention was made to include a removable attachment mechanism, as taught by Branch et al., in order to include additional 
Regarding claim 2, see claim 2 of the patent. 
Regarding claim 3, see claim 3 of the patent.
Regarding claim 7, see claim 4 of the patent. 
Claims 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,478,169 B2 in view of Branch et al. (U.S. 2004/0176665 A1), as described above, further in view of Lo et al. (U.S. 2009/0227845 A1) as cited in the IDS filed 10/10/2019.
Claim 1 of the ‘169 patent in view of Branch et al., does not recite a third arm coupled to the first and second arms, wherein the third arm is linearly translatable, or a third blade coupled to a distal end of the third arm, wherein the third blade includes an anchor member receiving portion at a distal end of the third blade, or that the removeable attachment mechanism comprises a rack and pinion system. 
Lo et al. teach a retractor system (see Fig. 4) including a third arm (see Fig. 4 below) coupled to first and second arms (see Fig. 4 below), wherein the third arm is linearly translatable (see Fig. 4 below), and a third blade (see Fig. 4 below) coupled to a distal end of the third arm, wherein the third blade includes an anchor member receiving portion (see Fig. 4 below) at a distal end of the third blade, and a removeable attachment mechanism comprising a rack and pinion system (see Fig. 4 below) in the same field of endeavor. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a linearly translatable (via a rack and pinion system) third arm including a third blade having an anchor member receiving portion, as taught by Lo et al., in order to further retract tissue from the surgical site in an adjustable manner thereby enhancing the view of the operation site.  
[AltContent: textbox (Linearly Translatable via a rack and pinion system)][AltContent: arrow][AltContent: textbox (Anchor Member Receiving Portion)][AltContent: textbox (Third Blade)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Second Arm)][AltContent: connector][AltContent: textbox (First Arm )][AltContent: connector][AltContent: textbox (Third Arm)]
    PNG
    media_image1.png
    665
    616
    media_image1.png
    Greyscale






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 includes the recitation of a shim member slidably received in the first groove of the first blade. The shim member is identified as element 480 in Fig. 32. It is also shown in Fig. 36. The shim member includes an opening 484 for receiving a bone screw. Thereafter, in lines 11-15, claim 8 includes the recitation that “the first blade includes an anchor member receiving portion (see Fig. 36, element 484 and see Fig. 32 with anchor member 436 placed within the claim receiving portion) at a distal end of the first blade, the anchor member receiving portion slidably received in the first groove of the first blade. It is noted that the anchor member receiving portion is slidably received within the first groove by the shim portion (see Fig. 32, element 480 and see Fig. 36, element 480). Accordingly, the recitation of the shim and the later recitation that the anchor member receiving portion is slidably received in the first groove of the first blade creates confusion and attempts to claim the same structure twice. 
	Claims 9-14 depend from claim 8 and therefore include the deficiencies of claim 8. 
	Additionally, claims 9-10 further defines that the shim member includes wings. If the recitation of the shim is deleted from claim 8, claims 9 and 10 will require amendment as well. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773